IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                       : NO. 500
                                             :
PROHIBITED POLITICAL ACTIVITY BY             : JUDICIAL ADMINISTRATION
COURT-APPOINTED EMPLOYEES                    : DOCKET




                                          ORDER


PER CURIAM

       AND NOW, this 8th day of August, 2018, the Court hereby vacates the Order dated
November 24, 1998, No. 201 Judicial Administration Docket No. 1, regarding the
prohibition against political activity by court-appointed employees. The Administrative
Office of Pennsylvania Courts is directed to include revised guidelines as approved by
the Court in the Code of Conduct for Employees of the Unified Judicial System.

         It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that:

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective September 17, 2018.